            Case 2:18-cv-03627-WB Document 14 Filed 12/17/18 Page 1 of 2

                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JESSICA RUIZ                                         :        CIVIL ACTION
                          Plaintiff,                 :
                                                     :
                 v.                                  :
                                                     :        NO. 18-cv-03627-WB
BOARDWALK 1000, LLC et al                            :
              Defendant.                             :

                                                    NOTICE

          A settlement conference will be held on December 19, 2018 at 2:00 p.m.
before the Honorable Richard A. Lloret, United States Magistrate Judge. Please report to
the James A. Byrne U.S. Courthouse, 601 Market Street, Room 4006
(Chambers), Philadelphia, PA 19106.

                      •   Plaintiff(s) must make a demand before the settlement
                          conference. Defendant(s) must make an offer before the
                          conference.

                      •   Please notify the court by joint telephone conference if
                          settlement is not a real possibility, for example, if the
                          defendant will not make an offer or will offer only
                          nuisance value.

                      •   Counsel is responsible to have clients with full settlement
                          authority physically present for the duration of the
                          conference.1 A call for additional authority to settle
                          ordinarily means that the in-person representative did
                          not have full settlement authority.

         Please complete the attached summary and e-mail it to Chambers at
sheila_mccurry@paed.uscourts.gov on or before December 18, 2018.

                                                          /s/ Sheila McCurry
                                                          SHEILA MCCURRY
                                                          Courtroom Deputy to the
                                                          Honorable Richard A. Lloret
                                                          U.S. Magistrate Judge
                                                          267-299-7410
Date: December 17, 2018




        1
          Each entity with an interest in the case (for instance, an insurance company and the insured) must have a
person with full settlement authority in attendance.
         Case 2:18-cv-03627-WB Document 14 Filed 12/17/18 Page 2 of 2

                     SETTLEMENT CONFERENCE SUMMARY


CAPTION:


DISTRICT COURT JUDGE:                                             JURY / NONJURY
                                                                    (Circle One)
      TRIAL/POOL DATE:

COUNSEL ATTENDING THE SETTLEMENT CONFERENCE:

   Name:

   Address:

   Phone:

   Client:

CLIENT ATTENDING THE SETTLEMENT CONFERENCE:

       Name of the person with full settlement authority who will be present at the
settlement conference (include the person’s company and position where applicable):



MOTIONS PENDING:




OTHER RELEVANT MATTERS:




DEMAND AND OFFER:




                 ATTACH A ONE PAGE SYNOPSIS OF THE CASE.
